—Appeal from a judgment of the Supreme Court (Hemmett, Jr., J.), entered June 7, 1996 in Washington County, which, in a proceeding pursuant to CPLR article 78, dismissed the petition as moot.
On June 22, 1995 petitioner, who had received a certificate of earned eligibility, was denied parole release by respondent. Petitioner subsequently commenced a habeas corpus proceeding, later converted to the instant CPLR article 78 proceeding, to challenge this determination. On February 20, 1996, petitioner appeared at a second parole hearing, at which time he again was denied release on parole. Supreme Court correctly concluded that petitioner’s subsequent appearance before the Parole Board rendered his challenge to the initial determination moot (see, Matter of Risalek v Russi, 226 AD2d 798; Matter of Gadson v New York State Div. of Parole, 198 AD2d 581). In any event, were we to consider petitioner’s contentions, including his claim that the certificate of earned eligibility automatically entitled him to release, we would find them to be without merit.
Mercure, J. P., Crew III, Casey, Peters and Spain, JJ., concur. Ordered that the judgment is affirmed, without costs.